El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*858Los apelados presentaron una moción solicitando que se eliminara la exposición del caso y pliego de excepciones archi-vada en esta corte por los apelantes, y que en su consecuencia se desestimara la apelación.
Los apelados se basan para pedir la eliminación:
1. En que las prórrogas concedidas para presentar el pliego lo fueron sin notificación a lá parte contraria;
2. En que la presentación del pliego al secretario de la corte de distrito, a las 10 de la noche del 17 de enero de 1912, en su casa particular, no constituyó una presentación y ar-chivo de tal pliego dentro del término prorrogado;
3. En que el proyecto de pliego y exposición presentado' no cumplía con los requisitos del artículo 299 del Código de Enjuiciamiento Civil, y
4. En que el llamado complemento de la exposición del caso fué presentado sin haberse archivado previamente en la secretaría de la corte y fuera del plazo concedido.
Como puede verse, no existe envuelta en este caso ninguna cuestión verdaderamente jurisdiccional-. La apelación se in-terpuso en tiempo y forma. Las cuestiones suscitadas se ' refieren todas a la exposición del caso presentada y aprobada por el juez sentenciador después de interpuesta la apelación.
Examinemos la primera. Una solicitud de prórroga no es una moción que pueda considerarse enteramenté comprendida dentro de las prescripciones de los artículos 317 y 323 del Có-digo de Enjuiciamiento Civil y de la regla 4 de las de la Corte de Distrito de Arecibo, y es de tal naturaleza que en muchas ocasiones precisa que se haga eos parte. Al resolverla, la corte no decide ninguna de las cuestiones envueltas en el liti-gio. Además, la parte contraria si se considera perjudicada por el hecho de la concesión de una prórroga inmotivada o excesiva, puede pedir a la corte que reconsidere y anule la orden dictada al efecto.
Examinemos la segunda. No hay cuestión alguna con res-pecto a que el proyecto de exposición del caso fué entregado por la parte apelante al secretario de la corte de distrito antes . *859de las 12 de la noche del 17 de enero de 1912, y, por tanto, dentro del plazo concedido por la corte. La cuestión levan-tada consiste en que la exposición se entregó al secretario pero no se archivó en la secretaría el dicho día 17 de enero en que vencía el término, sino al siguiente.
Aparece demostrado suficientemente que los apelantes-solicitaron de la corte de distrito una nueva prórroga para presentar su exposición el día 16 de enero de 1907, prórroga que le fué negada el día 17 en que vencía la anterior conce-dida. Que entonces los apelantes, que residen en San Juan, a las 2.40 de la tarde del expresado día 17, notificaron a la parte apelada con copia del proyecto, y enviaron el original,, haciendo enfuerzos extraordinarios, a Arecibo, sin que le-fuera dable a su emisario llegar a dicha ciudad hasta la noche del repetido día.
Atendidas todas estas circunstancias y la naturaleza del acto de la entrega de un proyecto de exposición del- caso que, de acuerdo con la misma ley, interpretada en su totalidad, y con la jurisprudencia, no va a formar parte del récord inmedia-tamente, sino que para ello tiene que ser enviado al juez sen-tenciador por el mismo secretario y aprobado por el juez con la intervención de todas las partes interesadas, es necesario-eoncluir que el proyecto fué presentado en tiempo y pudo ser' admitido y aprobado como lo fué por el juez sentenciador.
Examinemos la tercera. El que el proyecto presentado el 17 de enero fuera -defectuoso, no es motivo para pedir ahora sn eliminación si, como veremos más adelante, fué enmendado-incluyéndose en él toda la prueba practicada.
Examinemos la cuarta y última de las cuestiones susci-tadas. Aparece que ya en poder del juez sentenciador el pro-yecto entregado el 17 de enero, los apelantes presentaron una. adición al mismo que el juez admitió con la oposición del apelado.
No consideramos como buena la práctica de presentar fraccionada una exposición del caso, pero creemos que el juez sentenciador tenía discreción y usó de ella al admitir el lia-*860ruado complemento. El juez tenía ya en sus manos el pro-yecto, y a instancias de cualquiera de las partes o por su propia orden pudo ordenar que la exposición se completara consignando en ella todas las pruebas practicadas durante el juicio.
Eesueltas en tal sentido las cuestiones levantadas por los apelados, no cabe acceder a lo que solicitan con respecto a la eliminación de la exposición del caso y pliego de excepciones de los apelantes, ni menos a desestimar la apelación inter-puesta.
La moción debe declararse sin lugar.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.